Title: From George Washington to Henry Knox, 29 August 1782
From: Washington, George
To: Knox, Henry


                  
                     Sir
                      29 August 1782
                     
                  
                  You are hereby appointed to the command of West point and its Dependencies—But as the Army will lay for some time upon Verplanks point, you will consider yourself as releived, ’till further orders, from the care of attending to that post—Stoney Point and Dobbs’s Ferry, which are part of the dependencies—except so far as relates to their being constantly supplied with the proper quantity of Ordnance Stores.
                  I have so thorough a confidence in you and so well am I acquainted with your ability and activity, that I think it needless to point out to you the great outlines of your duty—I recommend the following matters to your attention.
                  To visit the Redoubts frequently—see that they are kept in proper order—that the Garrison’s allotted to them are alert—and that they make it an invariable Rule to sleep within the Works.  They should each be furnished constantly with ten days Wood and Water, and if the Contractors keep up such a Magazine of Salt provision upon the Point as they ought to do by Contract, the detached Works should be provided with ten days provision also.
                  The Rolls to be frequently called—No Officer to be absent without your leave, and no non Commissioned Officer or soldier without the leave of a Feild Officer.
                  The Quarter Master having reported a scarcity of Tents, you will be pleased to remove the 10th Massachusetts Regt into the Barracks, that their tents may be delivered up.
                  No Buildings either public or private to be erected without your knowledge, and when applications are made to you for that purpose, you will, if the applications are admitted, direct the commanding Engineer to point out the situations, that they may not interfere with the defences of the place.
                  The public Buildings now carrying on, and the alterations and repairs of the Works will engage your particular attention.  You know the necessity of bringing them to a certain state before the Frost sets in.  Given at Head Quarters at Newburg the 29th of August 1782.
                  
                     Go: Washington
                  
               